DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 8, 17, 20, and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claim 1, last paragraph, while there is written description support for the limitation “an entirety of an opening of the first cathode gas outlet channel at a first space side facing a surface of the first pressure transmitting member,” when the first pressure transmitting member is made of a porous (gas diffusible) material, there appears to be insufficient written description support for the full scope of the recited limitation “an entirety of an opening of the first cathode gas outlet channel at a first space side faces a surface of the first pressure transmitting member,” because it includes scenarios wherein the first pressure transmitting member is not made of a porous (gas diffusible) material.

Claims 2-5, 8, 17, 20, and 21 are rejected, because they depend from the rejected claim 1. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing member” in claim 1, line 11, and claim 8, line 12; and “a first pressure transmitting member” in claim 1, line 17, and claim 8, line 18.

Because the claim limitation(s) “fixing member” is being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover a bolt passing through the cathode plate member and the cathode separator, the corresponding structure described in paragraph 0059 in the specification as performing the claimed function, and equivalents thereof, or a fastener that fastens the at least one hydrogen pump unit sandwiched between the anode end plate and the cathode end plate as recited in claim 20, and other structures for the fixing member described in paragraphs [0101]-[0108] of the specification, and equivalents thereof.

Because the claim limitation(s) “a first pressure transmitting member” is being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover a porous member and/or an elastic member, the corresponding structure described in paragraphs 0065 and 0067 in the specification as performing the claimed function, and other structures shown in FIGS. 4A-4E and the corresponding description and equivalents thereof.

Allowable Subject Matter 

Claim 18 is allowed.

Claim 22 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 18 as a whole, including the limitation that the first pressure transmitting member has the same elastic modulus as the cathode gas diffusion layer included in the cathode.

The prior art of record does not teach or render obvious the invention of claim 22 as a whole, including the limitation that an entirety of an opening of the first cathode gas outlet channel at a first space side faces a surface of the first pressure transmitting member, and  wherein first pressure transmitting member is made of a gas diffusible material.


Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795